Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, see pages 9-15, filed 22 October 2020, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gemer (US 20130035602 A1), Wojcik et al. (US 20150212063 A1), and Cado (US 20180306776 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 20130035602 A1) in view of Wojcik et al. (US 20150212063 A1) in view of Cado (US 20180306776 A1).
Re claim 1, Gemer discloses a software product comprising: 
stored instructions, stored on non-transitory computer-readable media, that, when executed by a digital processor of a communication device, perform steps to determine a substance level in a test 
the stored instructions comprising instructions for: 
generating, from the communication device, a prompt for the test subject to provide the test sample to the testing device (Gemer: paragraph [0026], actuating device 185 may be configured to further instruct the monitored person 210 what steps to take to accomplish a biometric test to be applied by the mobile remote alcohol monitoring device 100; paragraph [0053], an indication is provided to the monitored person 210 to begin blowing air into the breath inlet component 180); 
capturing, using a camera of the communication device, an image that includes the test subject providing the test sample to the testing device (Gemer: paragraph [0020]); 
detecting a position of the face within a field of view of the camera (Gemer: paragraph [0026]); 
instructing the test subject to reposition the camera when the position indicates that the image may be unsuitable for authenticating an identity of the test subject (Gemer: paragraph [0026]); 
receiving, within the communication device and from the testing device, a value indicative of the substance level detected within the test sample (Gemer: paragraph [0035], breath alcohol module 160 may also be connected to the CPU 140 for providing alcohol level results or any other information or data that are read or produced by the ethanol level sensor 162 to CPU 140); 
determining a validity indicator defining validity of the value indicative of the substance level (Gemer: paragraph [0044], authentication); 
determining, within the communication device, a current location (Gemer: paragraph [0031], spatial location of monitored person); and 
sending, from the communication device, the value indicative of the substance level, the validity indicator, and the current location to a remote location (Gemer: paragraph [0031], the image, ECG 
Gemer does not specifically disclose capturing a sequence of images, the camera being positioned by a physical positioning mechanism of the testing device to include a portion of a face of the test subject providing the test sample and a display of the testing device; and the remote location includes a server.  However, Wojcik discloses a remote alcohol monitor wherein camera 18 takes a digital image 1000 of the user, which shows at least a portion of the user's face 1002, a portion of the breath tube 14, and a portion of the housing front panel 1 that are within the field of view of camera 18 (Wojcik: paragraph [0095]).  Liveness face detection takes a video, or several different still images, to detect eye movement, mouth movement, etc., to determine that a real face is being viewed prior to taking the image when Offender 202 is blowing into Breath Tube 14 (Wojcik: paragraph [0092]).  Wojcik also discloses that one end of the communication link includes a supervising agency with servers for storing monitoring data (Wojcik: paragraphs [0063]-[0066]).  Since Gemer and Wojcik relate to remote alcohol monitoring, one of ordinary skill in the art at the time of filing would have found it obvious to combine the imaging of Wojcik with the system of Gemer in order to facilitate different levels of alcohol monitoring (Wojcik: paragraph [0010]).
Neither Gemer nor Wojcik specifically discloses controlling a testing device separate and distinct from the communication device.  However, Cado discloses a system for certifying a detection of a gaseous substance according to one example embodiment (Cado: Fig. 1 and paragraph [0036]).  The system 1 shown comprises a portable terminal 2 equipped with a means for communicating with a network, such as a mobile phone network and a user interface 3 such as a screen and a keypad (Cado: paragraph [0036]).  The terminal 2 comprises a software module for downloading applications originating from the telephony network and a module for running the applications downloaded (Cado: paragraph [0036]).  The terminal 2 is also equipped with a camera 4 capable of capturing photographs or videos, in particular of the user thereof, who can hold it at arm's length (Cado: paragraph [0036]).  The system further comprises a sensor 5 comprising a unit for collecting and analysing a sample of air exhaled by 
Re claim 2, Gemer discloses stored instructions for: 
determining a direction the face is pointing relative to the camera (Gemer: paragraph [0010], image may be taken automatically and then either compared to a reference image that is stored in the mobile alcohol remote monitoring device or alternatively an analysis may be performed on the captured image to compare facial characteristics, such as for example, geometric characteristics of the face (distance between pupils, length of lips, width of nose, etc.) and compare these features between the captured and stored images); and 
instructing the test subject to reposition the camera when the direction indicates that the image may be unsuitable for authenticating the identity of the test subject (Gemer: paragraph [0026]). 
Re claim 3, Gemer discloses stored instructions for: 
determining a distance of the face from the camera (Gemer: paragraph [0010], image may be taken automatically and then either compared to a reference image that is stored in the mobile alcohol remote monitoring device or alternatively an analysis may be performed on the captured image to compare facial characteristics, such as for example, geometric characteristics of the face (distance between pupils, length of lips, width of nose, etc.) and compare these features between the captured and stored images); and 
instructing the test subject to reposition the camera when the distance of the face from the camera indicates that the image may be unsuitable for authenticating the identity of the test subject (Gemer: paragraph [0026]). 
claim 4, Gemer discloses stored instructions for: 
determining an angle of head tilt relative to the camera (Gemer: paragraph [0010], image may be taken automatically and then either compared to a reference image that is stored in the mobile alcohol remote monitoring device or alternatively an analysis may be performed on the captured image to compare facial characteristics, such as for example, geometric characteristics of the face (distance between pupils, length of lips, width of nose, etc.) and compare these features between the captured and stored images); and 
instructing the test subject to reposition the camera when the angle of head tilt relative to the camera indicates that the image may be unsuitable for authenticating the identity of the test subject (Gemer: paragraph [0026]). 
Re claim 5, Gemer discloses instructing the test subject to reposition the camera when image may be unsuitable for authenticating the identity of the test subject (Gemer: paragraph [0026]), but neither Gemer nor Wojcik specifically discloses detecting presence of additional faces within the field of view as an indication that the image is unsuitable.  However, Cado discloses that other faces present in the image cause failure of the test (Cado: paragraph [0049]).  Since Gemer, Wokcik, and Cado relate to alcohol monitoring systems, one of ordinary skill in the art at the time of filing would have found it obvious to combine the image processing of Cado with the system of Gemer in order to facilitate certification of substance detection results (Cado: paragraph [0009]).
Re claim 6, Gemer discloses instructing the test subject to reposition the camera when image may be unsuitable for authenticating the identity of the test subject (Gemer: paragraph [0026]), but Gemer does not specifically disclose determining a lighting level/quality within the field of view as an indication that the image is unsuitable.  However, Wojcik discloses that Camera Circuit Board Assembly may have light sensors in it to adjust the camera module to the current lighting environment, or it may always use a flash regardless of the current lighting environment to control the exposure (Wojcik: paragraph [0094]).  Since Gemer and Wojcik relate to remote alcohol monitoring, one of ordinary skill in the art at the time of 
Re claim 7, Gemer does not specifically disclose determining a liveness probability of the portion of the face in the sequence of images, the validity indicator being based on the liveness probability.  However, Wojcik discloses that the facial recognition software is also able to distinguish between a live person and a printed photograph or mask (Wojcik: paragraph [0013]).  Since Gemer and Wojcik relate to remote alcohol monitoring, one of ordinary skill in the art at the time of filing would have found it obvious to combine the imaging of Wojcik with the system of Gemer in order to facilitate different levels of alcohol monitoring (Wojcik: paragraph [0010]).
Re claim 8, Gemer discloses generating an ID probability indicative of at least one image of the sequence of images matching an ID image, the validity indicator being based upon the ID probability (Gemer: paragraph [0020]). 
Claim 9 recites a corresponding method for implementation by the product of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 9.  Accordingly, claim 9 has been analyzed and rejected with respect to claim 1 above.
Claim 10 has been analyzed and rejected with respect to claim 2 above. 
Claim 11 has been analyzed and rejected with respect to claim 3 above. 
Claim 13 has been analyzed and rejected with respect to claim 5 above. 
Claim 12 has been analyzed and rejected with respect to claim 4 above. 
Claim 14 has been analyzed and rejected with respect to claim 6 above. 
Claim 18 recites a corresponding device for implementing the product of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 18.  Accordingly, claim 18 has been analyzed and rejected with respect to claim 1 above.
Claim 19 has been analyzed and rejected with respect to claim 3 above. 
Claim 20 has been analyzed and rejected with respect to claim 4 above. 
Claim 21 has been analyzed and rejected with respect to claim 5 above. 
Claim 22 has been analyzed and rejected with respect to claim 6 above. 

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482